COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re City of Houston

Appellate case number:     01-19-00805-CV

Trial court case number: 2019-09276

Trial court:               164th District Court of Harris County

        Relator, the City of Houston, has filed a petition for writ of mandamus requesting that our
Court (1) compel the trial court to withdraw its October 10, 2019 order modifying a judgment
issued on June 3, 2019; and (2) compel the district court clerk to include the original June 3, 2019
judgment in its electronic records for the underlying case and revise its notations of “Judgment
and Events” in the case to indicate that a final judgment was issued on June 3, 2019. In conjunction
with the petition, the City has filed a motion requesting a temporary stay of the underlying
proceedings pending our decision on the mandamus petition.
       We grant the motion for temporary relief and stay the underlying proceedings. The Court
requests that real party in interest file a response to the petition for writ of mandamus by November
15, 2019.


       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman_____
                                Acting individually

Date: ___October 24, 2019___